MCCRODDEN, Judge.
The sole issue we consider on this appeal is whether a trial court may use a harmless error analysis to determine whether a criminal defendant, who had ineffective assistance of counsel when he pleaded guilty, is entitled to have the plea set aside and to have a jury trial. For the reasons set forth below, we hold that a harmless error analysis is not appropriate, and we reverse the trial court.
In Chapman v. California, 386 U.S. 18, 17 L.Ed.2d 705, reh’g denied, 386 U.S. 987, 18 L.Ed.2d 241 (1967), the United States Supreme Court set forth four principles which must guide us in this case. First, whether a defendant’s conviction for a crime will withstand his denial of rights guaranteed by the Federal Constitution is a question that must be answered by reference to federal law. 386 U.S. at 21, 17 L.Ed.2d at 709. Second, not all federal constitutional violations are harmful and, therefore, the basis of relief. 386 U.S. at 22, 17 L.Ed.2d at 709. Third, before a federal constitutional error can be found harmless, the court must be able to determine that such error was harmless beyond a reasonable doubt. 386 U.S. at 24, 17 L.Ed.2d at 710-11. Finally, Chapman made clear that the Court’s prior opinions had “indicated that there are some constitutional rights so basic to a fair trial that their infraction can never be treated as harmless error.” 386 U.S. 24, 17 L.Ed.2d 710. Among those cases was Gideon v. Wainwright, 372 U.S. 335, 9 L.Ed.2d 799 (1963), which dealt with a defendant’s right to counsel.
Supreme Court opinions since Chapman have provided further guidance in determining whether application of the harmless error analysis is appropriate in various situations. In Holloway v. Arkansas, 435 U.S. 475, 55 L.Ed.2d 426 (1978), the Court held that, “when a defendant is deprived of the presence and assistance of his attorney, either throughout the prosecution or during a critical stage in, at least, the prosecution of a capital offense, reversal is automatic.” 435 U.S. at 489, 55 L.Ed.2d at 437-38. Holloway reversed the convictions of several defendants who had received ineffective assistance of counsel at trial due to counsel’s conflicting interests among the defendants. The Court noted:
It may be possible in some cases to identify from the record the prejudice resulting from an attorney’s failure to undertake certain trial tasks, but even with a record of the sentencing hearing available it would be difficult to judge intelligently *271the impact of a conflict on the attorney’s representation of a client. And to assess the impact of a conflict of interest on the attorney’s options, tactics, and decisions in plea negotiations would be virtually impossible. Thus, an inquiry into a claim of harmless error here would require, unlike most cases, unguided speculation.
Id. at 490-91, 55 L.Ed.2d at 438.
We believe that Holloway is analogous to the case before us and that it is not altered by Arizona v. Fulminante, 499 U.S. —, 113 L.Ed.2d 302, reh’g denied, --- U.S. ---, 114 L.Ed.2d 472 (1991). In that case, a majority of the Supreme Court applied a harmless error analysis to defendant’s coerced confession. The majority noted that since Chapman, the Court had applied the analysis to “a wide range of errors and has recognized that most constitutional errors can be harmless.” 499 U.S. —, 113 L.Ed.2d at 329. After citing numerous cases to support this statement, the Court concludes that “[t]he common thread connecting these cases is that each involved ‘trial error’ — error which occurred during the presentation of the case to the jury, and which may therefore be quantitatively assessed in the context of other evidence presented in order to determine whether its admission was harmless beyond a reasonable doubt.” 499 U.S. —, 113 L.Ed.2d at 330. The majority in Fulminante contrasted these cases with cases involving “structural defects in the constitution of the trial mechanism, which defy analysis by ‘harmless-error’ standards.” 499 U.S. —, 113 L.Ed.2d at 331.
In defendant May’s case, the trial court found that defendant’s ineffective assistance of counsel led to his decision to enter guilty pleas. It made this finding after holding extensive hearings in order to rule on defendant’s motion for appropriate relief. In so doing, the court had a preview of the evidence that would have been presented at trial and, in light of such evidence, made its determination that counsel’s ineffective assistance was harmless beyond a reasonable doubt. As thorough as the hearings may have been, they were no substitute for a trial by jury.
There are essentially two ways in which a defendant may be deprived of his liberty consistent with Due Process: by verdict of a jury following a trial at which he was allowed to present a defense; or by a knowing, intelligent and voluntary plea of guilty. Henderson v. Morgan, 426 U.S. 637, 49 L.Ed.2d 108 (1976) (White, J., concurring). In this instance the trial court, having specifically *272determined that defendant’s guilty plea was not in fact voluntary, was not free to engage in “unguided speculation,” understandable as that may be. It had no choice but to afford defendant the opportunity to have a trial by jury.
In attempting to respond to defendant’s brief, the State has argued that the trial court’s determination that defendant was denied effective assistance of counsel was flawed and that counsel, having used the court’s own analysis to recommend that defendant enter his plea, was not ineffective. The trial court’s findings of fact, however, are supported by competent evidence and, in turn, support the conclusion that defendant was denied effective assistance of counsel. We decline to disturb those findings. State v. Prevette, 43 N.C. App. 450, 452, 259 S.E.2d 595, 598 (1979), disc. rev. denied, 299 N.C. 124, 261 S.E.2d 925, cert. denied, 447 U.S. 906, 64 L.Ed.2d 855 (1980).
Finally we note that our determination that defendant’s plea must be set aside is a double-edged sword. On remand, the State may elect to try defendant on the first degree murder charge for which defendant was indicted. North Carolina v. Pearce, 395 U.S. 711, 23 L.Ed.2d 656 (1969).
The order of the trial court is reversed, and this case is remanded for trial.
Reversed and remanded.
Chief Judge ARNOLD and Judge GREENE concur.